Citation Nr: 1508132	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO. 11-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus.

2. Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	Derek A. Siebert, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran initially requested a hearing, however, in a July 2014 correspondence he withdrew his request.  As such, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. A July 2007 Rating Decision denied the Veteran's claim to establish service connection for pes planus; the Veteran did not appeal that decision within the one-year appellate period nor was new and material evidence received within the appeal period.

2. Evidence received since the final July 2007 Rating Decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for pes planus.

3. The most competent and probative evidence reflects that the Veteran's pes planus was aggravated during service.


CONCLUSIONS OF LAW

1. The July 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence received to reopen the claim of entitlement to service connection for pes planus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

In the decision below, the Board has granted the Veteran's claim of entitlement to service connection for pes planus.  Therefore, regardless of whether the VCAA duties to notify and assist have been met with respect to this issue no harm or prejudice to the Veteran has resulted.  As such, the Board concludes that any defect in providing notice and assistance to the Veteran is at worst harmless error in that it does not adversely affect the essential fairness of the Board's adjudication of the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II. New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).

Pertinently, the Veteran's pes planus claim (previously claimed as bilateral foot pain) was previously denied in the final July 2007 rating decision because evidence of record reflected that the Veteran's pes planus pre-existed service and was not aggravated during service.  The Veteran did not perfect an appeal with regard to the July 2007 decision nor was additional evidence received during the appeal period.  As such, the July 2007 rating decision is final with respect to this claim.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

With respect to the Veteran's pes planus, evidence received and obtained since the July 2007 rating decision includes the June 2014 private medical opinion.  The private opinion reflects that the Veteran's pes planus more likely than not was aggravated in service.  This evidence is "new," as it had not been previously considered by VA, and "material" as it addresses an element of service connection which was missing at the time of the prior final denial, evidence of a current psychological disability, other than anxiety.  In this regard, the Board recognizes that the additional evidence is presumed to be credible for the purpose of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Hence, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been received to reopen the claim of entitlement to service connection for pes planus.  On that basis, the claim is reopened.

III. Service Connection - Pes Planus

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be established under 38 C.F.R. § 3.303(b) where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

The Veteran has asserted that his preexisting pes planus was permanently aggravated by service.  The Veteran's service treatment records reflect that he was diagnosed with pes planus at the time of induction.  Specifically, a November 1969 report of medical examination clearly reflects a diagnosis of pes planus.  The evidence also indicates that the Veteran is currently diagnosed with pes planus and he has consistently reported bilateral foot pain since separation.

The record also contains a June 2014 private medical opinion from the Veteran's treating physician.  The medical opinion reflects that the Veteran experienced bilateral foot pain in service and continued to experience symptoms following separation.  Further, the opinion notes that the Veteran was subject to running, jumping, and marching while in service without the benefit of proper footwear or inserts.  The physician ultimately concludes that it is at least as likely as not that the Veteran's bilateral foot disorder to include pes planus was aggravated during his time in the Army.

The Board finds this opinion to be highly probative as it is consistent with the evidence of records.  Further, there is no adequate negative opinion on the issue of aggravation.  The Veteran's pes planus clearly preexisted service and he was treated during service for foot pain.  Further, he has consistently complained of foot pain since service and has not exaggerated or stretched the truth.  Based on the above, the Board finds that the weight of the evidence is in the Veteran's favor.  Therefore, service connection for pes planus is warranted.
ORDER

New and material evidence having been submitted, the claim to reopen a claim for entitlement to service connection for pes planus is granted.

Entitlement to service connection for pes planus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


